Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims to include, “in response to applying the backup pacing impulse, incrementing a backup pacing counter; and in response to the backup pacing counter exceeding a threshold value, at least one of recalibrating the stimulation device or initiating a capture threshold test”. The Examiner notes this limitation was previously presented in Claims 8 and 9 and were rejected in the Final Rejection under 35 USC 103 as obvious over Shuros et al. (2019/0126050) in view of Bradley et al. (2003/0208241).
Applicant argues against this combination stating “Bradley detects loss of capture at the same site where the overdrive pacing therapy is delivered” and “the modified Shuros would not increment a backup pacing counter in response to the pulse generator generating the backup pacing pulse.” The Examiner respectfully disagrees.
First, the Examiner notes where Bradley determines loss of capture was not relied upon in the rejection. Shuros clearly states loss of capture is monitored in a HIS pacing system and back-up pacing is provided when loss of capture is detected (par. [0114]; Fig. 6). Bradley was solely relied upon for including a counter in a pacing system for determining the number of times capture was lost and back-up pacing was provided. By accounting for the number of times capture was lost and a back-up pace had to be delivered, the system can monitor its performance and determine if any adjustments need to be made to further optimize its operation. A pacemaker that fails to capture the heart is not functioning properly/optimally and would need to be adjusted to more constantly capture the heart. In the case of Bradley, it is determined that a counter of “2” consecutive loss of capture and backup-up pacing events is the threshold amount to trigger a capture threshold detection test. This provides the benefit outlined in par. [0053] in which the pacemaker is automatically optimized to consistently provide capture and thus eliminating further loss of capture events. In summary, the type of pacing Bradley provides was not relied upon in the rejection and instead the broader disclosure of Bradley regarding optimizing pacing systems in general with automated capture detection/back-up pacing capability (which is the same function provided by Shuros) with a means/method to automatically maintain appropriate pacing parameters that consistently capture the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792